Citation Nr: 0934712	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the rating reduction from 20 percent to 10 
percent for service-connected bilateral hearing loss, 
effective from June 1, 2007, was proper. 

2.  Entitlement to a rating in excess of 20 percent for 
service-connected bilateral hearing loss from June 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard from February 
1960 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The Veteran's disagreement with these rating 
decisions led to this appeal.  

The procedural history of this appeal is summarized as 
follows.  A January 2003 RO decision granted the Veteran's 
original claim for service connection for bilateral hearing 
loss.  A 20 percent rating was assigned, effective from 
September 1, 2000.  A February 2005 VA audiological 
examination showed some improvement in the Veteran's 
condition.  In March 2005, the RO continued the 20 percent 
rating but indicated that the Veteran would be examined in 18 
months to reevaluate his condition.  Following a September 
2006 VA audiological examination, the RO, in October 2006, 
proposed to reduce the 20 percent rating for the Veteran's 
bilateral  hearing loss to 10 percent.  A March 2007 rating 
decision implemented this rating reduction, effective from 
June 1, 2007.  The Veteran timely perfected an appeal of this 
rating reduction decision.  The issue is styled as listed on 
the title page above to reflect the rating reduction.  

The issue of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss from June 13, 2008 is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.



FINDINGS OF FACT

1. The RO's January 2003 rating decision granted service 
connection for bilateral hearing loss and awarded a 20 
percent disability rating from September 1, 2000.

2. The average puretone decibel losses and speech 
discrimination percentages from the February 2005 VA 
audiological examination convert to Roman numeral 
designations of II and V for the right and left ears, 
respectively.

3. The average puretone decibel losses and speech 
discrimination percentages from the September 2006 VA 
audiological examination convert to Roman numeral 
designations of IV and V for the right and left ears, 
respectively.

4. The RO's March 2007 rating decision reduced the Veteran's 
rating for bilateral hearing loss from 20 percent to 10 
percent, effective June 1, 2007.  

5. The average puretone decibel losses and speech 
discrimination percentages from the June 2008 VA audiological 
assessment convert to Roman numeral designations of V and VII 
for the right and left ears, respectively.

6. The average puretone decibel losses and speech 
discrimination percentages from the July 2008 VA audiological 
examination convert to Roman numeral designations of IV and V 
for the right and left ears, respectively.

7. The medical evidence of record does not demonstrate a 
sustained improvement in the Veteran's service-connected 
bilateral hearing loss. 


CONCLUSION OF LAW

The reduction in the evaluation of the Veteran's bilateral 
hearing loss from 20 percent to 10 percent was improper; the 
20 percent disability rating is restored from September 1, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.344, 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for restoration of a 20 percent 
rating for bilateral hearing loss.  Therefore, no further 
development is needed with respect to this aspect of the 
Veteran's appeal.  The issue of entitlement to a rating in 
excess of 20 percent for hearing loss from June 13, 2008 is 
addressed in the remand below.

II. Law and Regulations

a. Rating Reductions 

When VA contemplates reducing an evaluation for a veteran's 
service connected disability or disabilities, it must follow 
specific procedural steps prior to such discontinuance.  38 
C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007) (noting that "Congress enacted section 
5112(b)(6) so that veterans receiving disability compensation 
would be notified in advance that their benefits would be 
diminished, thus enabling them to (1) adjust to the 
diminished expectation and (2) submit evidence to contest the 
reduction," and that § 3.105(e) "furthers Congress's intent" 
in this regard).  As enumerated in 38 C.F.R. § 3.105(e), 
"[w]here the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons."  38 
C.F.R. § 3.105(e).  In addition, "[t]he beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level."  38 C.F.R. § 3.105(e).  
The beneficiary also will receive notification that "he or 
she will have an opportunity for a pre-determination 
hearing," 38 C.F.R. 
§ 3.105(i), and thereafter, a "final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires."  38 C.F.R. § 3.105(e); accord 38 C.F.R. § 3.500(r).

In addition to satisfying the procedures outlined above, the 
RO must gather evidence to establish that a rating reduction 
is proper.  In certain rating reduction cases, VA benefits 
recipients are to be afforded greater protections, set forth 
in 38 C.F.R. § 3.344.  That section provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  However, the provisions of 38 C.F.R. § 3.344(c) 
specify that these considerations are required for ratings 
which have continued for long periods at the same level (five 
years or more), and that they do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in 
rating.

Rating reductions on account of conditions subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time that it 
effectuated the reduction, although the Board may consider 
post-reduction medical evidence in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

b. Rating Criteria

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of puretone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) When 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a). 
Subsection (b) of § 4.86 states that "[w]hen the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that his bilateral hearing loss has not 
improved since the granting of the initial 20 percent rating 
in the January 2003 rating decision. 

a. Factual Background

The Veteran's December 2002 VA audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 50, 
55, 55 and 65 were reported for frequencies of 1000, 2000, 
3000 and 4000  hertz respectively; in the left ear, decibels 
of 55, 55, 65, 70 were reported at frequencies of 1000, 2000, 
3000, and 4000 hertz respectively.  The average of these 
puretone threshold scores amounted to 56.25 (rounded down to 
56) for the right ear and 61.25 (rounded down to 61) for the 
left ear.  The Maryland (CNC) word list speech recognition 
test demonstrated 74 percent for the right ear and 70 percent 
for  the left ear.  In light of the Veteran's test scores, 
the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, applies to the 
left ear only.  Turning to Table VI, application of the right 
ear scores of 56 average puretone threshold and 74 percent 
speech recognition leads to a designation of V; turning to 
Table VIA, application of the left ear score of 61 average 
puretone threshold leads to a designation of V.  Inserting 
the Roman numeral designations of V for both ears into Table 
VII yields a disability rating of 20 percent.  

The Veteran submitted to a February 2005 VA audiological 
examination.  He  reported finding high pitch sounds to be 
annoying while wearing his hearing aids.  He also indicated 
that he had difficulty hearing with background noise.  The 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 55, 55, 50 and 55 were reported for frequencies 
of 1000, 2000, 3000 and 4000  hertz respectively; in the left 
ear, decibels of 55, 65, 65 and 75 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 
53.75 (rounded up to 54) for the right ear and 65 for the 
left ear.  The Maryland (CNC) word list speech recognition 
test demonstrated 90 percent for the right ear and 80 percent 
for  the left ear.  In light of the Veteran's test scores, 
the Board notes that 38 C.F.R. § 4.86, relating to 
exceptional patterns of hearing impairment, applies to the 
left ear only.  Turning to Table VI, application of the right 
ear scores of 54 average puretone threshold and 90 percent 
speech recognition leads to a designation of II; turning to 
Table VIA, application of the left ear score of 61 average 
puretone threshold leads to a designation of IV.  Inserting 
the Roman numeral designations of II (better ear) and IV 
(poorer ear) into Table VII yields a disability rating of 10 
percent.  

A February 2005 letter from Dr. J.P.B. (initials used to 
protect privacy) stated that "[s]erial audiograms through 
the years have shown progressive deterioration in [the 
Veteran's] hearing."  The doctor noted that the results of a 
February 2005 private audiogram "showed further 
deterioration" compared to an October 2003 examination.

A February 2005 letter from a pilot who worked with the 
Veteran for 25 years stated that even with hearing aids the 
Veteran misunderstood many sounds and meanings and that he 
occasionally had trouble understanding entire sentences.

A March 2005 letter from the Veteran's wife states that his 
hearing has gotten "progressively worse" since they married 
in 1988.  She stated that most of the time the Veteran could 
not hear her unless she faced him, and that his inability to 
understand her had a negative impact on their relationship.  
She indicated that the Veteran's hearing aids "[were] of 
some help."

The Veteran underwent a September 2006 VA audiological 
examination.  He  reported increased difficulty hearing in 
most listening situations.  The examination, which included a 
pure tone threshold test and a Maryland (CNC) word list test, 
generated the following scores: For the pure tone threshold 
test, in the right ear, decibels of 55, 60, 55 and 60 were 
reported for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 60, 65, 65 and 70 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 57.5 (rounded up to 58) for the right ear 
and 65 for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 90 percent for the right ear 
and 82 percent for the left ear.  In light of the Veteran's 
test scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, applies to 
both ears.  Turning to Table VIA, application of the right 
ear score of 58 average puretone threshold leads to a 
designation of IV; application of the left ear score of 65 
average puretone threshold leads to a designation of V.  
Inserting the Roman numeral designations of IV (better ear) 
and V (poorer ear) into Table VII yields a disability rating 
of 10 percent.  

The Veteran submitted a private September 2006 audiogram, but 
it depicts the pure tone thresholds on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  It is not clear which word recognition 
test was used, but the test demonstrated 88 percent for both 
ears.  The examiner, an audiologist, noted that the results 
were "unchanged" compared to the 2003 examination.

A June 2008 VA audiology note indicates that the Veteran 
self-referred himself for an audiological evaluation.  He 
reported difficulty hearing in multiple situations including 
the telephone, the television, and everyday conversations.  
He indicated that while he wore his hearing aids for most of 
the day, he occasionally removed them to "take a break" 
from listening.  The examination, which included a pure tone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the pure tone threshold test, in 
the right ear, decibels of 65, 65, 60 and 65 were reported 
for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 75, 75, 80 and 85 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 63.75 (rounded up to 64) for the right ear 
and 78.75 (rounded up to 79) for the left ear. It is not 
clear which word recognition test was used, but the test 
demonstrated 70 percent for the right ear and 68 percent for 
the left ear.  In light of the Veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, applies to both ears.  
Turning to Table VIA, application of the right ear score of 
64 average puretone threshold leads to a designation of V; 
application of the left ear score of 79 average puretone 
threshold leads to a designation of VIII.  Inserting the 
Roman numeral designations of V (better ear) and VIII (poorer 
ear) into Table VII yields a disability rating of 30 percent.  

In July 2008 the Veteran underwent another VA audiological 
examination.  He reported difficulty hearing his wife and the 
television, and indicated that this affected his relationship 
with his wife.  The examination, which included a pure tone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the pure tone threshold test, in 
the right ear, decibels of 55, 60, 55 and 60 were reported 
for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 60, 70, 65 and 75 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 57.5 (rounded up to 58) for the right ear 
and 67.5 (rounded up to 68) for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 90 
percent for the right ear and 88 percent for the left ear.  
In light of the Veteran's test scores, the Board notes that 
38 C.F.R. § 4.86, relating to exceptional patterns of hearing 
impairment, applies to both ears.  Turning to Table VIA to 
determine the Roman numeral designations for each ear, 
application of the right ear scores of 58 average pure tone 
threshold leads to a designation of IV; application of the 
left ear scores of 68 average pure tone threshold leads to a 
designation of V.  Inserting the Roman numeral designations 
of IV (better ear) and V (poorer ear) into Table VII yields a 
disability rating of 10 percent.  

The Veteran submitted private January and February 2009 
audiograms, but they depict the pure tone thresholds 
exhibited by the Veteran on a graph and not interpreted in 
decibels for each frequency depicted in the audiogram.  See 
Kelly, supra.  It is not clear which word recognition test 
was used, but the January 2009 test demonstrated 68 percent 
for the right ear and 64 percent for the left ear, while the 
February 2009 test demonstrated 76 percent for the right ear 
and 60 percent for the left ear.  The examiner, an 
audiologist, noted that the results were "unchanged" 
compared to the 2003 examination.

The Veteran's Statements

In a May 2007 statement, the Veteran indicated that he had 
worn hearing aids since 1990.

In the September 2007 Form 9, the Veteran stated that he had 
difficulty hearing in one-on-one and multiple person 
conversations.  He also reported difficulty hearing the radio 
and television. 

In correspondence received July 2008, the Veteran claimed 
that the July 2008 examiner had "repeated some of the words 
3 or 4 times" and that this had "really confused [him]."  
He stated that he and his wife could not listen to music 
together because the volume he required in order to hear, 
even with hearing aids, made it necessary for her to leave 
the area. 

During his May 2009 Travel Board hearing, the Veteran 
testified that he felt intimated by the July 2008 VA 
examiner.  He indicated that the examiner repeatedly prompted 
him to push the button even when he was not sure what he had 
heard.  He further stated that the examiner repeated words 
several times until he "finally got it right."  Hearing 
Transcript at 7.  The Veteran also testified that he wears 
his hearing aids "pretty much constantly."  Hearing 
Transcript at 5. 

b. Discussion

At the outset, the Board finds that the RO complied with the 
procedural requirements that apply to rating reductions, as 
set forth in 38 C.F.R. § 3.105(e).  Specifically, in an 
October 2006 letter, the RO informed the Veteran that it 
proposed to reduce the evaluation of his service-connected 
bilateral hearing loss from 20 percent to 10 percent.  The RO 
set forth the material facts and reasons for this proposal in 
an accompanying October 2006 RO decision.  The October 2006  
correspondence further informed the Veteran that he had 60 
days to offer additional evidence that would demonstrate that 
compensation payments should continue unaltered at 20 percent 
and that he could request a hearing on this matter.  The RO 
effectuated its reduction decision in March 2007, and it 
issued a notice of this decision in April 2007, informing the 
Veteran that it made the reduction effective June 1, 2007.

In addition, the record shows that the 20 percent disability 
rating in question was in effect for more than five years 
when the reduction was proposed by the October 2006 rating 
decision.  See Brown v. Brown, 5 Vet. App. 513 (1993) 
(duration of a disability rating is determined according to 
the effective date of the rating reduced and the effective 
date of the reduction in question).  Therefore, the 
provisions of 38 C.F.R. § 3.44(a) and (b) are applicable.  
The remaining question, then, is whether f the Veteran has 
attained sustained or material improvement in his service-
connected hearing loss under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a).

The Board finds that the evidence does not support a finding 
of material improvement in the Veteran's hearing acuity.  
While most of the audiological examinations show findings 
consistent with a 10 percent rating under the applicable 
rating criteria found in 38 C.F.R. § 4.85, 4.86, diagnostic 
code 6100, the Veteran exhibited Level V hearing acuity in 
the right ear and Level VIII hearing acuity in the left ear 
upon the June 2008 VA audiological assessment, which supports 
a 30 percent rating.  The examination was very thorough and 
included relevant decibel levels and speech discrimination 
percentages.  The Board acknowledges that the June 2008 
audiogram does not indicate whether a Maryland CNC test was 
used to obtain speech recognition scores.  However, without 
affirmative evidence that the testing did not comport with VA 
regulations, the Board views the evidence in the light most 
favorable to the Veteran and concludes that the evidence of 
record does not show that the June 2008 test results were not 
in accordance with VA audiological testing requirements.  It 
is pertinent to note that, in rating reduction cases where a 
rating has been in effect for 5 years or more such as the 
present appeal, when considering all of the relevant 
evidence, in doubtful cases, the former disability rating 
should be maintained.  See 38 C.F.R. § 3.344(b).

Having resolved doubt in favor of the Veteran, the Board 
finds that improvement of the Veteran's bilateral hearing 
loss disability has not been shown to support a reduction in 
the evaluation of his bilateral hearing loss disability from 
20 percent to 10 percent.  Accordingly, the Board finds that 
the reduction was improper and that the 20 percent rating is 
restored. 


ORDER

As the reduction in the evaluation of the Veteran's bilateral 
hearing loss from 20 percent to 10 percent was not warranted, 
the 20 percent rating is restored.  The appeal is granted to 
this extent only, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran's service-connected bilateral hearing loss 
disability rating has been restored to 20 percent.  However, 
the Board finds that conflicting medical evidence requires 
further development with respect to the time period after 
June 12, 2008.  Specifically, the June 13, 2008 VA 
audiological assessment indicates that a 30 percent 
disability is warranted, while the July 2008 VA examination, 
performed within a few weeks of the June evaluation, 
indicates that a 10 percent disability is warranted.  The 
Board also notes that the Veteran contends that his hearing 
has worsened over the past few years.

Accordingly, the case is REMANDED for the following action:

1. All up-to-date VA clinical records 
from any VA facility designated by the 
Veteran as a care-giver should be 
acquired and attached to the claims file.

If the Veteran has any other information 
of a medical nature relating to his 
claim, he should be asked to provide it. 
This should include from his employer as 
to the impact his bilateral hearing loss 
may have on his ability to work.  VA 
should assist in obtaining such data as 
required.

2.	The Veteran should be afforded VA 
examinations
by an audiologist and an ENT physician to 
determine the current severity of his 
bilateral hearing loss.  The claims 
folder and a copy of this remand should 
be made available to the clinicians for 
review.  The audiological examination 
must conform with the testing 
requirements enunciated in 38 C.F.R. § 
4.85, to include: (a) conducting of the 
test by a state-licensed audiologist; (b) 
performance of a controlled speech 
discrimination test (Maryland CNC); and 
(c) performance of a puretone eudiometry 
test.  All tests are to be performed 
without the use of hearing aids.

Following a review of the relevant 
evidence dated since June 13, 2008 and 
the current examination findings, the 
audiologist and ENT physician are asked 
to determine the severity of the 
Veteran's hearing loss.

2.  Thereafter, the RO/AMC should review 
the claims file.  If any development is 
incomplete, or if the examination reports 
do not contain sufficient information, 
corrective action should be taken before 
readjudication.  38 C.F.R. § 4.2 (2008).

3. The AMC/RO must adjudicate the claim 
for a rating in excess of 20 percent for 
the Veteran's bilateral hearing loss 
since June 13, 2008.  If the benefit 
sought on appeal remains denied or not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue an appropriate 
statement of the case (SOC) and provide 
the Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


